DETAILED ACTION
This non-final Office Action is in response to applicants’ preliminary amendment filed on 08/12/2019.  Claims 1-8 and 10-20 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings filed on 08/12/2019 are accepted.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/12/2019, 01/09/2020, 05/04/2021, 11/12/2021, and 02/10/2022 have been placed in the application file, and the information referred therein has been considered as to the merits.
Claim Objections
7.	Claims 1 and 16 are objected to because of the following informalities:
Claim 1 line 12 recites “one or more pervious sets” which should be corrected as “one or more  previous sets”;
Claim 16 line 5 recites “requesting additional authentication data for the transaction” which should be corrected as “requesting additional authentication data for the transaction;”;
Appropriate correction is required.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATHEWS et al. (US 20130189953 A1, IDS submitted 11/12/2021, hereinafter Mathews).
As to Claim 20:
Mathews discloses a method (e.g. Mathews “method for authenticating a user transaction based upon scanned wireless signals” [Abstract]; [0005]) comprising:
transmitting, by a communication device (e.g. Mathews mobile unit [0062]; [0064]; [0065]), one or more request parameters to an access device (e.g. Mathews point of sale (POS) [0063]; “The transaction is illustrated by a block 1806. This could be a point of sale terminal (POS) or any type of transaction requiring the transaction to be performed at a particular location. The transaction, such as a credit card transaction, could be conducted at the POS wherein the POS would conduct the normal transaction by first allowing the user to select the transaction to be conducted under the fingerprint enhanced transaction option provided by the transaction provider, such as the kiosk operator. This operation presents to the user the option of using such enhanced operation followed by input of the identifying information from the user, illustrated by an arrow 1808, and then processing of this information in the normal manner. If this were a credit card transaction, credit card information would be taken and forwarded to the server 1804. It could in fact be a device utilizing a near field communication (NFC) type of connection. In any event, the user of the mobile device 1802 would either use a mobile device as the device to transmit the user information” [0073]);
receiving, by the communication device, a request from a computer for network data based on a set of wireless networks that are proximate to the communication device (e.g. Mathews “the server 112 receives a customer login request 1602 from the customer 1504. In one embodiment, the customer may send the login request using the authentication application 1508 with mobile unit 102. In still another embodiment, the login request is initiated by the customer at the point of sale terminal 1502. In step 1604, the server 112 initiates a process to authenticate the login request. In step 1606, the server determines whether the login is authenticated. If the login request is not authenticated, the procedure continues to step 1608 in which the server 112 denies the customer transaction. If it is determined that the login request is authenticated, the procedure continues to step 1608 in which the server 112 receives a wireless fingerprint from the mobile unit 102” [0067]; [0081]; server requires fingerprint to be generated by the mobile device in close physical proximity to the place where the transaction is expected [0083]);
detecting, by the communication device, the set of wireless networks that are proximate to the communication device (e.g. Mathews “the received wireless fingerprint is obtained by the mobile unit 102 scanning for the presence of wireless signals within the vicinity of the present location of the mobile unit 102. In various embodiments, the wireless fingerprint may include MAC addresses or other identifiers as well as signal strength measurements of one or more of the wireless signals scanned by the mobile unit 102” [0067]; “one or more of the mobile units 102a-102d scans an area of the environment 1200 for wireless signals receivable by the particular mobile unit 102a-102d at a particular time to capture a wireless fingerprint. The mobile units 102a-102d then send the respective wireless fingerprints to the server 112” [0051]; [0056]; “the received wireless fingerprint is obtained by the mobile unit 102 scanning for the presence of wireless signals within the vicinity of the present location of the mobile unit 102” [0067]);
generating the network data based on the set of wireless networks that are proximate to the communication device (e.g. Mathews “The authentication application 1508 then scans for wireless signals receivable at the current location of the mobile unit 102. After completion of the scanning operation, the authentication application forms a wireless fingerprint based upon the received wireless signals” [0065]; [0051]; [0056]; [0070]; “The program is initiated at a block 2002 and then proceeds to block 2004 to receive the fingerprint that was generated by the mobile device via the scanning operation thereof or from the transaction device, this fingerprint only required to be generated in close physical proximity to the place where the transaction is expected to take place. What is noted here is that the fingerprint represents the expected presence of the transaction taking place in a certain locale. The fingerprint just needs to be generated in that locale proximate in time to the transaction and this can be generated by the mobile device, the transaction kiosk or even a dedicated fingerprint generator dispose din the locale. The program then flows to function block 2006 to receive the vendor/transaction information in order to determine if there is some type of index to the particular fingerprint such as to select a lower number of fingerprints, i.e., filter the database knowing there should be a finite set of stored fingerprints associated with that locale. It may be that this indexing is a function of a fixed ID wireless device--beacon--being disposed within the locale of the transaction block 1806 or it could be trained such that the fingerprints of wireless devices in the locale of the transaction block 1806 were transmitted and indexed via a training operation. In any event, by receiving this information, less fingerprints can be provided that are known fingerprints to be at that location just by recognizing one or more known wireless devices characteristics/unique information. The program then flows to a function block 2008 to receive the stored fingerprints to which the current fingerprint is to be compared. The program then flows to a function block 2010 to compare fingerprints, and then to a function block 2012 in order to send the compare results back to the main program” [0083]); and
transmitting, by the communication device, the network data to the computer (e.g. Mathews “and the mobile unit 102 sends this wireless fingerprint to the server 112” [0065]; [0051]; [0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews in view of Poli (US 20160308865 A1, IDS submitted 11/12/2021, hereinafter Poli).
As to Claim 1:
Mathews discloses a method (e.g. Mathews “method for authenticating a user transaction based upon scanned wireless signals” [Abstract]; [0005]) comprising:
receiving, by a computer (e.g. Mathews server [0029]; [0031]; [0064]) and from an access device (e.g. Mathews point of sale (POS) [0063]) or a communication device (e.g. Mathews mobile unit [0064]), an authorization request message in a transaction (e.g. Mathews “the server receives any wireless fingerprint from a given mobile device, it stores this fingerprint and then compares this wireless fingerprint with pre stored fingerprints in the database” [0062]; “During a transaction with the customer 1504 via the point of sale terminal 1502, the authentication application provides for a first and a second level of authentication of the transaction with the customer 1504. In various embodiments, prior to beginning a transaction, or alternately after the transaction is rejected, the customer 1504 executes the authentication application 1508, and enters login information using the authentication application. The mobile unit 102 then sends the login information to the server 112 via the provider network 111” [0065]);
obtaining, by the computer, network data based on a set of wireless networks (e.g. Mathews wireless fingerprints of detected wireless signals received [0040]; [0050]) that are proximate to the access device or the communication device interacting with the access device during the transaction (e.g. Mathews “location information may be obtained by the mobile unit 102 scanning for a wireless fingerprint associated with the particular location of the point of sale terminal 1502” [0064]; “The authentication application 1508 then scans for wireless signals receivable at the current location of the mobile unit 102. After completion of the scanning operation, the authentication application forms a wireless fingerprint based upon the received wireless signals, and the mobile unit 102 sends this wireless fingerprint to the server 112” [0065]);
determining, by the computer, a difference between the network data and previous network data, wherein the previous network data is based on one or more previous sets of wireless networks (e.g. Mathews “the server 112 determines whether the wireless network devices are recognized as being previously detected within the database of the server 112” [0042]; “The server 112 includes a database for storing various wireless fingerprints such as the wireless fingerprints previously described herein that have been previously scanned” [0050]; [0079]) that were proximate to the access device or the communication device during one or more previous transactions (e.g. Mathews “The server 112 then determines whether the customer 1504 is authenticated based upon the login information entered into the authentication application 1508… If the login information is authenticated, the server 112 next determines whether the wireless fingerprint received from the mobile unit 102 substantially matches a known wireless fingerprint corresponding to the present location of the mobile unit 102. This acts as a second level (or second factor) of authentication for the customer transaction” [0065]; “The server then determines if the received fingerprint substantially matches stored information. If so, then a determination is made that there is a valid "presence" of the mobile device at a known transaction locale. The received fingerprint provides this indication of a valid presence in that it has certain identifiers such as the transmission characteristics of one or more wireless devices known to be at the location of the transaction” [0079]); and
initiating, by the computer, one or more actions associated with the transaction (e.g. Mathews “If the wireless fingerprint is not authenticated, the procedure continues to step 1720 in which the transaction is rejected and the procedure ends. If the wireless fingerprint is authenticated, the procedure continues to step 1706 in which the transaction is completed and the procedure ends” [0071]; “Once it is determined that a match occurs, then information can be sent back to the transaction locale to complete the transaction” [0078]);
But Mathews does not specifically disclose:
wherein determining the difference between the network data and the previous network data comprises determining that the set of wireless networks includes a number of new wireless networks that are not included in any of the one or more pervious sets of wireless networks; and responsive to determining that the difference exceeds a threshold number of new wireless networks, initiating, by the computer, one or more actions associated with the transaction.
However, the analogous art Poli does disclose wherein determining the difference between the network data and the previous network data comprises determining that the set of wireless networks includes a number of new wireless networks that are not included in any of the one or more pervious sets of wireless networks (e.g. Poli the difference between current location fingerprint and the baseline location fingerprint comprises a significant difference [0014] i.e. current location fingerprint includes a plurality of proximal devices not included within the baseline location fingerprint [0075]); and responsive to determining that the difference exceeds a threshold number of new wireless networks, initiating, by the computer, one or more actions associated with the transaction (e.g. Poli “the difference between the current location fingerprint and the baseline location fingerprint comprises a significant difference, the significant difference comprising a difference that is greater than a predetermined difference threshold that is based on one or more network environment factors associated with the first device” [0014]; “i.e. current location fingerprint includes a plurality of proximal devices not included within the baseline location fingerprint [0075]; “If, at 430, the determination is made that there is a significant difference between the current location fingerprint and the baseline location fingerprint, the process 400 may proceed to 440. At 440, an alert indicating potential misuse of the device may be output. The alert may be generated and output, for example, by a location fingerprint module 215 of FIG. 2. In embodiments, the alert may include a notification that, based on the difference between the current and baseline fingerprints, the local network environment surrounding the device has changed since the baseline fingerprint was generated” [0077]).  Mathews and Poli are analogous art because they are from the same field of endeavor in determining and comparing baseline and current location fingerprints of networked devices.
(e.g. see Poli, “all available data from both the network(s) and device(s) surrounding a device, as well as the over the air networks, may be used to create an effective fingerprint of the electronic or network environment into which the device is deployed. The effective fingerprint may be used to define a subscriber's home environment(s) and compare, on an on-going basis, the fingerprint returned by the device, companion device or other network associated devices” [0012]; “a method comprising: (a) detecting a trigger for capturing a current location fingerprint associated with a first device; (b) identifying one or more proximal devices associated with the first device, wherein the one or more proximal devices comprise one or more devices that are determined to be within a predetermined proximity to the first device or one or more networks having a range within which the first device is located; (c) retrieving information associated with the one or more proximal devices; (d) logging the retrieved information associated with the one or more proximal devices as the current location fingerprint; (e) comparing the current location fingerprint to a baseline location fingerprint, wherein the baseline location fingerprint comprises information associated with one or more proximal devices previously identified as being associated with the first device; and (f) when a difference exists between the current location fingerprint and the baseline location fingerprint, outputting an alert indicating a potential relocation of the first device” [0013] “the difference between the current location fingerprint and the baseline location fingerprint comprises a significant difference, the significant difference comprising a difference that is greater than a predetermined difference threshold that is based on one or more network environment factors associated with the first device” [0014]; “a device may be configured with a sensitive setting wherein only a slight difference between the current location fingerprint and the baseline location fingerprint (i.e., the current location fingerprint includes a proximal device not included within the baseline location fingerprint or vice versa, the current location fingerprint includes proximity information associated with a proximal device that is different from proximity information associated with the proximal device as included within the baseline location fingerprint, etc.) will constitute a significant difference… i.e., the current location fingerprint includes a plurality of proximal devices not included within the baseline location fingerprint or vice versa… ” [0075]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Mathews and Poli before him or her, to modify the disclosure of Mathews with the teachings of Poli to include wherein determining the difference between the network data and the previous network data comprises determining that the set of wireless networks includes a number of new wireless networks that are not included in any of the one or more pervious sets of wireless networks; and responsive to determining that the difference exceeds a threshold number of new wireless networks, initiating, by the computer, one or more actions associated with the transaction as claimed because Mathews provides a method and system for authenticating user transactions based upon scanned wireless network signals using fingerprints (Mathews [Abstract]-[0080]) which can be compared against predetermined difference thresholds including new included proximal devices (Poli [0012]-[0014]; [0075]; [0077]).  The suggestion/motivation for doing so would have been to improve upon methods and systems for detecting and alerting a relocation of a device away from a designated premise (Poli [0011]; [0082]).  Therefore, it would have been obvious to combine Mathews and Poli to obtain the invention as specified in the instant claim(s).
As to Claim 2:
Mathews in view of Poli discloses the method of claim 1:
wherein the authorization request message is received from the access device (e.g. Mathews authentication login information and fingerprint are sent from customer via the point of sale terminal during the transaction [0065]); wherein the transaction and the one or more previous transactions are associated with the access device (e.g. Mathews transactions at known fingerprinted locations [0066] such as point of sale terminal [0065]; “the login request is initiated by the customer at the point of sale terminal 1502” [0067]); wherein the set of wireless networks are proximate to the access device and the communication device during the transaction (e.g. Mathews “location information may be obtained by the mobile unit 102 scanning for a wireless fingerprint associated with the particular location of the point of sale terminal 1502” [0064]; “The authentication application 1508 then scans for wireless signals receivable at the current location of the mobile unit 102. After completion of the scanning operation, the authentication application forms a wireless fingerprint based upon the received wireless signals, and the mobile unit 102 sends this wireless fingerprint to the server 112” [0065]); and wherein the one or more previous sets of wireless networks were proximate to the access device during the one or more previous transactions (e.g. Mathews “the server 112 determines whether the wireless network devices are recognized as being previously detected within the database of the server 112” [0042]; “The server 112 includes a database for storing various wireless fingerprints such as the wireless fingerprints previously described herein that have been previously scanned” [0050]; “The server then determines if the received fingerprint substantially matches stored information. If so, then a determination is made that there is a valid "presence" of the mobile device at a known transaction locale. The received fingerprint provides this indication of a valid presence in that it has certain identifiers such as the transmission characteristics of one or more wireless devices known to be at the location of the transaction” [0079]).
As to Claim 3:
Mathews in view of Poli discloses the method of claim 2, wherein obtaining the network data comprises, responsive to receiving the authorization request message: 
determining, by the computer, that the authorization request message is associated with the communication device (e.g. Mathews “the server 112 receives a customer login request 1602 from the customer 1504. In one embodiment, the customer may send the login request using the authentication application 1508 with mobile unit 102” [0067]); requesting, by the computer, the network data from the communication device (e.g. Mathews authentication application causes the mobile unit to scan for wireless signals to generate a wireless fingerprint [0070]; [0071]); and receiving, by the computer, the network data from the communication device (e.g. Mathews “If it is determined that the login request is authenticated, the procedure continues to step 1608 in which the server 112 receives a wireless fingerprint from the mobile unit 102” [0067]).
As to Claim 4:
Mathews in view of Poli discloses the method of claim 3: wherein prior to receiving the authorization request message, the method further comprises associating, by the computer, the communication device with an identifier; and wherein the authorization request message includes the identifier (e.g. Mathews “User information in the form of login ID and password, biometrics, etc., are sent to the server. At the same time, a fingerprint is created (it may have been created previously, but temporarily close in time) by either the mobile device or a transaction terminal such as a kiosk. Both the login information and fingerprint are sent to the server. The server then determines if the received fingerprint substantially matches stored information. If so, then a determination is made that there is a valid "presence" of the mobile device at a known transaction locale” [0079]; “A user goes up to a kiosk and the only transaction carried out is that the user's device is recognized and that there is a valid fingerprint, thus requiring no additional information to be input. In this mode, the transaction device can generate a fingerprint associated therewith including the ID information of the mobile device” [0080]).
As to Claim 5:
Mathews in view of Poli discloses the method of claim 3: wherein obtaining the network data further comprises determining, by the computer, that the communication device is proximate to the access device during the transaction (e.g. Mathews “the login information may be provided to the point of sale terminal 1502 instead of the authentication application 1508. For example, login information may be provided by the customer 1504 inserting a debit card or credit card into the point of sale terminal 1502. The authentication application 1508 then scans for wireless signals receivable at the current location of the mobile unit 102. After completion of the scanning operation, the authentication application forms a wireless fingerprint based upon the received wireless signals, and the mobile unit 102 sends this wireless fingerprint to the server 112. The server 112 then determines whether the customer 1504 is authenticated based upon the login information entered into the authentication application 1508. This acts as a first level (or first factor) of authentication… If the login information is authenticated, the server 112 next determines whether the wireless fingerprint received from the mobile unit 102 substantially matches a known wireless fingerprint corresponding to the present location of the mobile unit 102” [0065]).
As to Claim 6:
Mathews in view of Poli discloses the method of claim 5, wherein the authorization request message is a first authorization request message (e.g. Mathews “point of sale terminal 1502 is connected to a network through which customer transactions using the point of sale terminal 1502 may be authorized and completed” [0063]), wherein the network data is a first network data (e.g. one of multiple wireless fingerprints [0038]; [0039]; [0051]), wherein the transaction is a first transaction, wherein the communication device is a first communication device (e.g. Mathews transactions by other mobile devices [0051]; [0086]), wherein the set of wireless networks is a first set of wireless networks (e.g. Mathews the first mobile unit 102a may scan the environment and detect WiFi signals [0051]), wherein the previous network data is a first previous network data (e.g. Mathews “The server 112 includes a database for storing various wireless fingerprints such as the wireless fingerprints previously described herein that have been previously scanned” [0050]), wherein the difference is a first difference (e.g. Poli difference of locations fingerprint at first time compared with baseline location fingerprint [0077]), and wherein the method further comprises:
receiving, by the computer and from the access device, a second authorization request message for a second transaction (e.g. Mathews receiving at the server another authentication request [0065]);
determining, by the computer, that the second authorization request message is associated with a second communication device (e.g. Mathews one of the other mobile units 102a-102d [0050]; FIG. 12; [0051]; a second mobile unit [0053]);
determining, by the computer, that the second communication device is proximate to the access device during the second transaction (e.g. Mathews “the server 112 determines the relative position of the first mobile unit 102a and/or the second mobile unit 102d using overlapping fingerprint information obtained from the first wireless fingerprint and the second wireless fingerprint” [0054]; [0067]);
obtaining, by the computer and from the second communication device, second network data based on a second set of wireless networks that are proximate to the second communication device during the second transaction (e.g. Mathews “Based upon the wireless fingerprints as well as the time of arrival of each of the wireless fingerprints, the server 112 determines the position of one or more of the mobile units 102a-102d in relation to a known fixed point such as the wireless network device 1206a. In a particular example, a mobile unit 102a scans the environment 1200 and detects one or more wireless signals transmitted by wireless devices in the environment. For example, the first mobile unit 102a may scan the environment and detect WiFi signals from the wireless network devices 1206a-1206b, and Bluetooth signals from mobile unit 102b and mobile unit 102c. The mobile unit 102a then sends information regarding device IDs and the signal strength of each of these signals representing a first wireless fingerprint as well as the time of measurement to the server 112. The mobile unit 102d may also scan the environment and detect the Wifi signals from the wireless network devices 1206a-1206b as well as a Bluetooth signal from mobile unit 102c. The mobile unit 102d then sends information regarding device IDs and the signal strength of each of these signals representing a second wireless fingerprint as well as the time of measurement to the server 112. It should be understood that other mobile units 102b and 102c may also send wireless fingerprints to the server 112” [0051]);
determining, by the computer, a second difference between the second network data and second previous network data, wherein the second previous network data is based on the first set of wireless networks or the one or more previous sets of wireless networks (e.g. Mathews “the server 112 determines whether the wireless network devices are recognized as being previously detected within the database of the server 112” [0042]; “The server 112 includes a database for storing various wireless fingerprints such as the wireless fingerprints previously described herein that have been previously scanned” [0050]; [0079]); and
responsive to determining that the second difference does not exceed the threshold number of new wireless networks, initiating, by the computer, one or more actions associated with the second transaction (e.g. Poli “the difference between the current location fingerprint and the baseline location fingerprint comprises a significant difference, the significant difference comprising a difference that is greater than a predetermined difference threshold that is based on one or more network environment factors associated with the first device” [0014]; “If, at 430, the determination is made that there is a significant difference between the current location fingerprint and the baseline location fingerprint, the process 400 may proceed to 440. At 440, an alert indicating potential misuse of the device may be output. The alert may be generated and output, for example, by a location fingerprint module 215 of FIG. 2. In embodiments, the alert may include a notification that, based on the difference between the current and baseline fingerprints, the local network environment surrounding the device has changed since the baseline fingerprint was generated” [0077]; Mathews “If the wireless fingerprint is not authenticated, the procedure continues to step 1720 in which the transaction is rejected and the procedure ends. If the wireless fingerprint is authenticated, the procedure continues to step 1706 in which the transaction is completed and the procedure ends” [0071]; “Once it is determined that a match occurs, then information can be sent back to the transaction locale to complete the transaction” [0078]).
The Examiner supplies the same rationale for the combination of references Mathews and Poli as in Claim 1 above.
As to Claim 7:
Mathews in view of Poli discloses the method of claim 6, wherein the one or more actions associated with the second transaction comprises: accept the second transaction (e.g. Mathews “If the wireless fingerprint is authenticated, the procedure continues to step 1706 in which the transaction is completed and the procedure ends” [0071]; “Once it is determined that a match occurs, then information can be sent back to the transaction locale to complete the transaction” [0078]); or allowing access to a resource or a location associated with the second transaction.
As to Claim 10:
Mathews in view of Poli discloses the method of claim 1:
wherein the authorization request message is received from the access device (e.g. Mathews authentication login information and fingerprint are sent from customer via the point of sale terminal during the transaction [0065]); wherein the transaction and the one or more previous transactions are associated with the communication device (e.g. Mathews “The mobile device 1802 is disposed within an environment wherein a transaction of some type is required, and this transaction is of the type that must be verified. As noted hereinabove, there are two types of verifications, the first one being the verification normally associated with a transaction, i.e., login and some kind of identification information, and the other type being a verification of the mobile device actually being present and running in application at the location of the transaction” [0072]); wherein the set of wireless networks are proximate to the communication device during the transaction (e.g. Mathews “location information may be obtained by the mobile unit 102 scanning for a wireless fingerprint associated with the particular location of the point of sale terminal 1502” [0064]; “The authentication application 1508 then scans for wireless signals receivable at the current location of the mobile unit 102. After completion of the scanning operation, the authentication application forms a wireless fingerprint based upon the received wireless signals, and the mobile unit 102 sends this wireless fingerprint to the server 112” [0065]); and wherein the one or more previous sets of wireless networks were proximate to the communication device during the one or more previous transactions (e.g. Mathews “the server 112 determines whether the wireless network devices are recognized as being previously detected within the database of the server 112” [0042]; “The server 112 includes a database for storing various wireless fingerprints such as the wireless fingerprints previously described herein that have been previously scanned” [0050]; “The server then determines if the received fingerprint substantially matches stored information. If so, then a determination is made that there is a valid "presence" of the mobile device at a known transaction locale. The received fingerprint provides this indication of a valid presence in that it has certain identifiers such as the transmission characteristics of one or more wireless devices known to be at the location of the transaction” [0079]).
As to Claim 11:
Mathews in view of Poli discloses the method of claim 10, wherein obtaining the network data comprises, responsive to receiving the authorization request message: 
requesting, by the computer, the network data from the communication device (e.g. Mathews authentication application causes the mobile unit to scan for wireless signals to generate a wireless fingerprint [0070]; [0071]); and receiving, by the computer, the network data from the communication device (e.g. Mathews “If it is determined that the login request is authenticated, the procedure continues to step 1608 in which the server 112 receives a wireless fingerprint from the mobile unit 102” [0067]).
As to Claim 12:
Mathews in view of Poli discloses the method of claim 10, wherein the authorization request message is a first authorization request message (e.g. Mathews “point of sale terminal 1502 is connected to a network through which customer transactions using the point of sale terminal 1502 may be authorized and completed” [0063]), wherein the network data is a first network data (e.g. Mathews one of multiple wireless fingerprints [0038]; [0039]; [0051]), wherein the transaction is a first transaction, wherein the access device is a first access device (e.g. Mathews one of multiple point of sale kiosks [0074]; fingerprints of respective kiosks may be required [0076]; transaction terminal [0079]), wherein the set of wireless networks is a first set of wireless networks (e.g. Mathews the first mobile unit 102a may scan the environment and detect WiFi signals [0051]), wherein the previous network data is a first previous network data (e.g. Mathews “The server 112 includes a database for storing various wireless fingerprints such as the wireless fingerprints previously described herein that have been previously scanned” [0050]), wherein the difference is a first difference (e.g. Poli difference of locations fingerprint at first time compared with baseline location fingerprint [0077]), and wherein the method further comprises:
receiving, by the computer and from a second access device, a second authorization request message for a second transaction (e.g. Mathews receiving at the server another authentication request [0065]), wherein the second authorization request message is associated with the communication device (e.g. Mathews a second transaction with the same mobile unit to a different point of sale kiosk/terminal [0074]; [0076]);
obtaining, by the computer, second network data based on a second set of wireless networks that are proximate to the communication device during the second transaction (e.g. “Based upon the wireless fingerprints as well as the time of arrival of each of the wireless fingerprints, the server 112 determines the position of one or more of the mobile units 102a-102d in relation to a known fixed point such as the wireless network device 1206a. In a particular example, a mobile unit 102a scans the environment 1200 and detects one or more wireless signals transmitted by wireless devices in the environment. For example, the first mobile unit 102a may scan the environment and detect WiFi signals from the wireless network devices 1206a-1206b, and Bluetooth signals from mobile unit 102b and mobile unit 102c. The mobile unit 102a then sends information regarding device IDs and the signal strength of each of these signals representing a first wireless fingerprint as well as the time of measurement to the server 112. The mobile unit 102d may also scan the environment and detect the Wifi signals from the wireless network devices 1206a-1206b as well as a Bluetooth signal from mobile unit 102c. The mobile unit 102d then sends information regarding device IDs and the signal strength of each of these signals representing a second wireless fingerprint as well as the time of measurement to the server 112. It should be understood that other mobile units 102b and 102c may also send wireless fingerprints to the server 112” [0051]);
determining, by the computer, a second difference between the second network data and second previous network data, wherein the second previous network data is based on the first set of wireless networks or the one or more previous sets of wireless networks (e.g. Mathews “the server 112 determines whether the wireless network devices are recognized as being previously detected within the database of the server 112” [0042]; “The server 112 includes a database for storing various wireless fingerprints such as the wireless fingerprints previously described herein that have been previously scanned” [0050]; [0079]); and
responsive to determining that the second difference does not exceed the threshold number of new wireless networks, initiating, by the computer, one or more actions associated with the second transaction (e.g. Poli “the difference between the current location fingerprint and the baseline location fingerprint comprises a significant difference, the significant difference comprising a difference that is greater than a predetermined difference threshold that is based on one or more network environment factors associated with the first device” [0014]; “If, at 430, the determination is made that there is a significant difference between the current location fingerprint and the baseline location fingerprint, the process 400 may proceed to 440. At 440, an alert indicating potential misuse of the device may be output. The alert may be generated and output, for example, by a location fingerprint module 215 of FIG. 2. In embodiments, the alert may include a notification that, based on the difference between the current and baseline fingerprints, the local network environment surrounding the device has changed since the baseline fingerprint was generated” [0077]; Mathews “If the wireless fingerprint is not authenticated, the procedure continues to step 1720 in which the transaction is rejected and the procedure ends. If the wireless fingerprint is authenticated, the procedure continues to step 1706 in which the transaction is completed and the procedure ends” [0071]; “Once it is determined that a match occurs, then information can be sent back to the transaction locale to complete the transaction” [0078]).
The Examiner supplies the same rationale for the combination of references Mathews and Poli as in Claim 1 above.
As to Claim 13:
Mathews in view of Poli discloses the method of claim 12, wherein the one or more actions associated with the second transaction comprises: accept the second transaction (e.g. Mathews “If the wireless fingerprint is authenticated, the procedure continues to step 1706 in which the transaction is completed and the procedure ends” [0071]; “Once it is determined that a match occurs, then information can be sent back to the transaction locale to complete the transaction” [0078]); or allowing access to a resource or a location associated with the second transaction.

As to Claim 14:
Mathews in view of Poli discloses the method of claim 10, wherein the network data is a fingerprint that is generated based on the set of wireless networks (e.g. Mathews “location information may be obtained by the mobile unit 102 scanning for a wireless fingerprint associated with the particular location of the point of sale terminal 1502” [0064]; “The authentication application 1508 then scans for wireless signals receivable at the current location of the mobile unit 102. After completion of the scanning operation, the authentication application forms a wireless fingerprint based upon the received wireless signals, and the mobile unit 102 sends this wireless fingerprint to the server 112” [0065]) and the previous network data is a previous fingerprint that is generated based on the one or more previous sets of wireless networks (e.g. Mathews “the server 112 determines whether the wireless network devices are recognized as being previously detected within the database of the server 112” [0042]; “The server 112 includes a database for storing various wireless fingerprints such as the wireless fingerprints previously described herein that have been previously scanned” [0050]; [0079]).
As to Claim 15:
Mathews in view of Poli discloses the method 1, wherein the set of wireless networks comprises one or more wireless local area networks (e.g. Mathews “the given mobile device will have potential access to a plurality of different types of wireless transmitting devices. As noted hereinabove, each of these wireless devices will transmit on a particular frequency requiring the given mobile device to have a radio for receiving that particular frequency and transmission type. For example, a Bluetooth device operates under the 802.11 IEEE standard, which is also used for WiFi, this all being referred to as the standard for implementing the wireless local area network (WLAN)” [0058]) or one or more personal area networks.
As to Claim 16:
Mathews in view of Poli discloses the method 1, wherein the one or more actions associated with the transaction comprises: auditing the transaction; sending a notification based on the transaction; requesting additional authentication data for the transaction denying the transaction (e.g. Mathews “However, if the received wireless fingerprint does not match a known wireless fingerprint for the present location of the mobile unit 102, the customer transaction is rejected” [0065]; [0071]); or denying access to a resource or a location associated with the transaction.
As to Claim 17:
Mathews in view of Poli discloses the method 1, wherein the network data is provided by the communication device to the access device (e.g. Mathews “the kiosk by way of example would have the ability to recognize the MAC address of the mobile device such as a smart phone and broadcast this to the server 1804. In this manner, the server will have knowledge of a communication path to the device” [0074]); and wherein the authorization request message includes the network data (e.g. Mathews “Thus, when the transaction is initiated or performed, the application on the mobile device 1802 is synchronized with that transaction running on the kiosk or the such in that the kiosk identifies the mobile device 1802 via receipt of its MAC address or other identifying information such that the fingerprint 1812 will be sent to the server 1804” [0076]).
As to Claim 18:
Mathews discloses a computer (e.g. Mathews FIG. 1 system 100 includes a server [0029]; [0031]; [0064]) comprising:
a processor (e.g. Mathews FIG. 1 server 112’s processor [0029]); and
a computer-readable medium coupled to the processor (e.g. Mathews FIG. 1 server 112’s memory [0029] with server program operations [0081]), the computer-readable medium storing one or more instructions which, upon execution by the processor, causes the processor to perform operations for:
receiving from an access device (e.g. Mathews point of sale (POS) [0063]; kiosk [0076]) or a communication device (e.g. Mathews mobile unit [0064]), an authorization request message in a transaction (e.g. Mathews “the server receives any wireless fingerprint from a given mobile device, it stores this fingerprint and then compares this wireless fingerprint with pre stored fingerprints in the database” [0062]; “During a transaction with the customer 1504 via the point of sale terminal 1502, the authentication application provides for a first and a second level of authentication of the transaction with the customer 1504. In various embodiments, prior to beginning a transaction, or alternately after the transaction is rejected, the customer 1504 executes the authentication application 1508, and enters login information using the authentication application. The mobile unit 102 then sends the login information to the server 112 via the provider network 111” [0065]);
obtaining network data based on a set of wireless networks (e.g. Mathews wireless fingerprints of detected wireless signals received [0040]; [0050]) that are proximate to the access device or the communication device interacting with the access device during the transaction (e.g. Mathews “location information may be obtained by the mobile unit 102 scanning for a wireless fingerprint associated with the particular location of the point of sale terminal 1502” [0064]; “The authentication application 1508 then scans for wireless signals receivable at the current location of the mobile unit 102. After completion of the scanning operation, the authentication application forms a wireless fingerprint based upon the received wireless signals, and the mobile unit 102 sends this wireless fingerprint to the server 112” [0065]);
determining a difference between the network data and previous network data, wherein the previous network data is based on one or more previous sets of wireless networks (e.g. Mathews “the server 112 determines whether the wireless network devices are recognized as being previously detected within the database of the server 112” [0042]; “The server 112 includes a database for storing various wireless fingerprints such as the wireless fingerprints previously described herein that have been previously scanned” [0050]; [0079]) that were proximate to the access device or the communication device during one or more previous transactions (e.g. Mathews “The server 112 then determines whether the customer 1504 is authenticated based upon the login information entered into the authentication application 1508… If the login information is authenticated, the server 112 next determines whether the wireless fingerprint received from the mobile unit 102 substantially matches a known wireless fingerprint corresponding to the present location of the mobile unit 102. This acts as a second level (or second factor) of authentication for the customer transaction” [0065]; “The server then determines if the received fingerprint substantially matches stored information. If so, then a determination is made that there is a valid "presence" of the mobile device at a known transaction locale. The received fingerprint provides this indication of a valid presence in that it has certain identifiers such as the transmission characteristics of one or more wireless devices known to be at the location of the transaction” [0079]); and
initiating one or more actions associated with the transaction (e.g. Mathews “If the wireless fingerprint is not authenticated, the procedure continues to step 1720 in which the transaction is rejected and the procedure ends. If the wireless fingerprint is authenticated, the procedure continues to step 1706 in which the transaction is completed and the procedure ends” [0071]; “Once it is determined that a match occurs, then information can be sent back to the transaction locale to complete the transaction” [0078]);
But Mathews does not specifically disclose:
wherein determining the difference between the network data and the previous network data comprises determining that the set of wireless networks includes a number of new wireless networks that are not included in any of the one or more previous sets of wireless networks; and responsive to determining that the difference exceeds a threshold number of new wireless networks, initiating one or more actions associated with the transaction.
However, the analogous art Poli does disclose wherein determining the difference between the network data and the previous network data comprises determining that the set of wireless networks includes a number of new wireless networks that are not included in any of the one or more previous sets of wireless networks (e.g. Poli the difference between current location fingerprint and the baseline location fingerprint comprises a significant difference [0014] i.e. current location fingerprint includes a plurality of proximal devices not included within the baseline location fingerprint [0075]); and responsive to determining that the difference exceeds a threshold number of new wireless networks, initiating one or more actions associated with the transaction (e.g. Poli “the difference between the current location fingerprint and the baseline location fingerprint comprises a significant difference, the significant difference comprising a difference that is greater than a predetermined difference threshold that is based on one or more network environment factors associated with the first device” [0014]; “i.e. current location fingerprint includes a plurality of proximal devices not included within the baseline location fingerprint [0075]; “If, at 430, the determination is made that there is a significant difference between the current location fingerprint and the baseline location fingerprint, the process 400 may proceed to 440. At 440, an alert indicating potential misuse of the device may be output. The alert may be generated and output, for example, by a location fingerprint module 215 of FIG. 2. In embodiments, the alert may include a notification that, based on the difference between the current and baseline fingerprints, the local network environment surrounding the device has changed since the baseline fingerprint was generated” [0077]).  Mathews and Poli are analogous art because they are from the same field of endeavor in determining and comparing baseline and current location fingerprints of networked devices.
(e.g. see Poli, “all available data from both the network(s) and device(s) surrounding a device, as well as the over the air networks, may be used to create an effective fingerprint of the electronic or network environment into which the device is deployed. The effective fingerprint may be used to define a subscriber's home environment(s) and compare, on an on-going basis, the fingerprint returned by the device, companion device or other network associated devices” [0012]; “a method comprising: (a) detecting a trigger for capturing a current location fingerprint associated with a first device; (b) identifying one or more proximal devices associated with the first device, wherein the one or more proximal devices comprise one or more devices that are determined to be within a predetermined proximity to the first device or one or more networks having a range within which the first device is located; (c) retrieving information associated with the one or more proximal devices; (d) logging the retrieved information associated with the one or more proximal devices as the current location fingerprint; (e) comparing the current location fingerprint to a baseline location fingerprint, wherein the baseline location fingerprint comprises information associated with one or more proximal devices previously identified as being associated with the first device; and (f) when a difference exists between the current location fingerprint and the baseline location fingerprint, outputting an alert indicating a potential relocation of the first device” [0013] “the difference between the current location fingerprint and the baseline location fingerprint comprises a significant difference, the significant difference comprising a difference that is greater than a predetermined difference threshold that is based on one or more network environment factors associated with the first device” [0014]; “a device may be configured with a sensitive setting wherein only a slight difference between the current location fingerprint and the baseline location fingerprint (i.e., the current location fingerprint includes a proximal device not included within the baseline location fingerprint or vice versa, the current location fingerprint includes proximity information associated with a proximal device that is different from proximity information associated with the proximal device as included within the baseline location fingerprint, etc.) will constitute a significant difference… i.e., the current location fingerprint includes a plurality of proximal devices not included within the baseline location fingerprint or vice versa… ” [0075]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Mathews and Poli before him or her, to modify the disclosure of Mathews with the teachings of Poli to include wherein determining the difference between the network data and the previous network data comprises determining that the set of wireless networks includes a number of new wireless networks that are not included in any of the one or more previous sets of wireless networks; and responsive to determining that the difference exceeds a threshold number of new wireless networks, initiating one or more actions associated with the transaction as claimed because Mathews provides a method and system for authenticating user transactions based upon scanned wireless network signals using fingerprints (Mathews [Abstract]-[0080]) which can be compared against predetermined difference thresholds including new included proximal devices (Poli [0012]-[0014]; [0075]; [0077]).  The suggestion/motivation for doing so would have been to improve upon methods and systems for detecting and alerting a relocation of a device away from a designated premise (Poli [0011]; [0082]).  Therefore, it would have been obvious to combine Mathews and Poli to obtain the invention as specified in the instant claim(s).
As to Claim 19:
Mathews in view of Poli discloses the computer of claim 18:
wherein the authorization request message is received from the access device (e.g. Mathews authentication login information and fingerprint are sent from customer via the point of sale terminal during the transaction [0065]); wherein the transaction and the one or more previous transactions are associated with the access device (e.g. Mathews transactions at known fingerprinted locations [0066] such as point of sale terminal [0065]; “the login request is initiated by the customer at the point of sale terminal 1502” [0067]); wherein the set of wireless networks are proximate to the access device and the communication device during the transaction (e.g. Mathews “location information may be obtained by the mobile unit 102 scanning for a wireless fingerprint associated with the particular location of the point of sale terminal 1502” [0064]; “The authentication application 1508 then scans for wireless signals receivable at the current location of the mobile unit 102. After completion of the scanning operation, the authentication application forms a wireless fingerprint based upon the received wireless signals, and the mobile unit 102 sends this wireless fingerprint to the server 112” [0065]); and wherein the one or more previous sets of wireless networks were proximate to the access device during the one or more previous transactions (e.g. Mathews “the server 112 determines whether the wireless network devices are recognized as being previously detected within the database of the server 112” [0042]; “The server 112 includes a database for storing various wireless fingerprints such as the wireless fingerprints previously described herein that have been previously scanned” [0050]; “The server then determines if the received fingerprint substantially matches stored information. If so, then a determination is made that there is a valid "presence" of the mobile device at a known transaction locale. The received fingerprint provides this indication of a valid presence in that it has certain identifiers such as the transmission characteristics of one or more wireless devices known to be at the location of the transaction” [0079]).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Pathuri et al. (US 20170079079 A1) 
Wootton et al. (US 9474042 B1)
Thoresen et al. (US 20180270608 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

05.27.2022